DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
 	The disclosure is objected to because of the following informalities:
 	(1) the amendment to specification is based on the priority. However, the petition decision requires additional documents (see Petition Decision filed on 05/12/2022) with respect to the priority. Thus, the specification filed on 01/29/2022 is objected to.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 15 and 20-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	 Claim 15 recites “ionic species for subsequent reaction and formation of compounds separable from the aqueous solution” at lines 14-16. There is no disclosure in the original specification of instant application to teach or suggest “ionic species”. For example: para.0053 teaches the resulting arc when arc plug is submerged in an aqueous solution heats the water rapidly and creates ions of both oxygen and hydrogen. However, this paragraph does not suggest ionic species for subsequent reaction and formation of compounds separable from the aqueous solution.
 	Claims 36 recites “ionic species for subsequent reaction and formation of compounds separable from the aqueous solution” at lines 15-17. There is no disclosure in the original specification of instant application to teach or suggest “ionic species”. For example: para.0053 teaches the resulting arc when arc plug is submerged in an aqueous solution heats the water rapidly and creates ions of both oxygen and hydrogen. However, this paragraph does not suggest ionic species for subsequent reaction and formation of compounds separable from the aqueous solution.


 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 15 and 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 recites “the ionic species” at lines 14. There is insufficient antecedent basis in regards in this claim limitation. 
 	Claim 36 recites “the ionic species” at lines 15. There is insufficient antecedent basis in regards in this claim limitation.


Response to Arguments
 	Applicant's arguments filed on 01/29/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant states “amendments to the abstract and to the specification” on page 13 of remark.
 	In response, specification is objected to. Please see Petition Decision filed on 05/12/2022.
 	(2) Applicant argues “35 USC 112 … applicants have amended the claims …” on pages 13-14.
 	In response, the amendment to claims raises new issues. Please see 112 rejections above. 



Allowable Subject Matter
 	Claims 15 and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 17 is allowed.



Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761